Judgment in favor of plaintiffs unanimously reversed, on the law, the facts and in the exercise of discretion, the verdict vacated and a new trial granted, without costs and without disbursements, unless plaintiff Rochelle Green stipulates to accept $4,500 in -lieu of the verdict in her favor and plaintiff Sonya iStrauss accepts $7,500 in lieu of the verdict in her favor, in which event the judgment is modified to that extent and is affirmed as thus modified, without costs and without disbursements. It is evident that the amount of the jury’s verdict is grossly excessive and that any award in excess of the amounts indicated is not warranted by the record. Settle order on notice. Concur — Botein, P. J., Eager, Capozzoli, Tilzer and MoNally, JJ.